
QuickLinks -- Click here to rapidly navigate through this document

Vicinity Corporation
370 San Aleso Avenue
Sunnyvale, California 94085

October 24, 2001

PERSONAL & CONFIDENTIAL

Mr. Tim McMullen
709 Davis Way
Laguna Beach, CA 92651

    Re:  Amended and Restated Executive Employment Agreement

Dear Tim:

    You and Vicinity Corporation, a Delaware corporation ("Vicinity" or the
"Company"), are parties to an Executive Employment Agreement dated April 24,
2001 (the "Original Agreement"), which sets forth, among other things, the terms
of your employment with Vicinity. This Amended and Restated Executive Employment
Agreement (this "Agreement") supersedes the Original Agreement and any other
agreement or policy to which Vicinity is a party with respect to any
compensation and benefits payable to you.

    Please review this Agreement, co-sign and date the Agreement below the
Company's signature, and return it to us to confirm that this Agreement reflects
our agreement regarding the terms, mutual promises and covenants applicable to
your employment by Vicinity.

1.  EMPLOYMENT BY THE COMPANY

    (a) Position and Duties. Subject to terms set forth herein, the Company
agrees to employ you in the position of Chief Operating Officer and you hereby
accept such employment. You shall serve in an executive capacity and shall
perform such duties as are customarily associated with the position of Chief
Operating Officer and such other duties as are assigned to you by the Chairman
of the Board of Directors (the "Board") and the Chief Executive Officer (once
appointed). You will report to the Chairman (pending appointment of a Chief
Executive Officer). During the term of your employment with the Company, you
will devote your best efforts and substantially all of your business time and
attention (except for vacation periods as set forth herein and reasonable
periods of illness or other incapacities permitted by the Company's general
employment policies) to the business of the Company.

    (b) Employment at Will. Both the Company and you shall have the right to
terminate your employment with the Company at any time, with or without Cause
(defined below), and without prior notice. Without limiting the generality of
the immediately preceding sentence, you expressly acknowledge that your
employment is being commenced at a time that the Company has an immediate
short-term need and that your tenure may be relatively short in tenure. If your
employment with the Company is terminated by the Company without Cause, you will
be eligible to receive the severance benefits to the extent provided in
Section 3 of this Agreement. For the purposes of this Agreement, "Cause" means:

     (i) your intentional action or failure to act that was performed in bad
faith and to the material detriment of the business of the Company;

    (ii) your intentional refusal or failure to act in accordance with any
lawful and proper direction or order of the Chairman of the Board, Chief
Executive Officer or the Board;

    (iii) your willful and habitual neglect of your duties of employment;

    (iv) your violation of any noncompetition or noninterference agreement that
you enter into with the Company; or

    (v) your conviction of a felony crime involving moral turpitude;

--------------------------------------------------------------------------------

provided, however, that if any of the foregoing events under clauses (i), (ii),
(iii) or (iv) above is capable of being cured, the Company shall provide written
notice to you describing the nature of such event and you shall thereafter have
five business days to cure such event.

    (c) Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from, or are in conflict with, the Company's general employment policies or
practices, this Agreement shall control.

2.  COMPENSATION

    (a) Base Salary. You shall receive for services to be rendered hereunder a
monthly base salary of $18,750, subject to applicable tax withholding and
payable on the regular payroll dates of the Company.

    (b) Bonus. During the period of your employment with the Company and subject
to the Company's achievement of performance objectives, you shall receive a
quarterly bonus in an amount equal to 50% of the base salary paid to you during
such quarter. These performance objectives shall be agreed upon by you and the
Chairman of the Board and reduced to writing at a later date. The determination
of whether such performance objectives have been achieved shall be made by the
Board in good faith. Any such bonus paid to you by the Company shall be subject
to applicable tax withholding.

    (c) Standard Company Benefits. You shall be entitled to all rights and
benefits for which you are eligible under the terms and conditions of the
standard Company benefits and compensation practices that may be in effect from
time to time and are provided by the Company to its executive employees
generally. The Company shall reimburse you for your reasonable travel expenses
incurred in connection with your employment by the Company, including
appropriate lodging while you are in Northern California.

    (d) Stock Options.

     (i) The Company has granted to you non-qualified stock options to purchase
an aggregate of 100,000 shares of the Company's common stock, par value $.001
per share (the "Common Stock") pursuant to a Stock Option Agreement (the
"Existing Stock Option"). The shares subject to the Existing Stock Option shall
vest on the one year anniversary of your date of employment with the Company;
provided, however, that if your employment is terminated prior to the one year
anniversary of your date of employment with the Company by the Company without
Cause, then there nonetheless shall be vested a number of options representing
8,334 shares multiplied by the number of full months of service by you (defined
as each 30-day anniversary of the commencement of your employment); provided,
further, that (i) if your employment is terminated prior to the one year
anniversary of your date of employment with the Company by the Company without
Cause but after January 31, 2002, and (ii) you have provided reasonable
cooperation in transition matters with the new Chief Executive Officer, any
remaining unvested shares subject to the Existing Stock Option as of the date of
the termination of your employment shall continue to vest at a rate of 8,334
shares per month on each monthly anniversary of your date of employment with the
Company until all of the shares subject to the Existing Stock Option are vested.

    (ii) The Company will grant to you additional non-qualified stock options to
purchase an aggregate of 25,000 shares of the Company's Common Stock in
accordance with the Company's 2000 Equity Participation Plan (the "New Option").
The exercise price of the New Option shall be $1.38 (representing the actual
closing price on October 11, 2001, the date approved by the Board of Directors),
and 100% of the shares subject to the New Option shall vest completely on
July 31, 2002 if (A) you are still employed as the Chief Operating Officer on
July 31, 2002, or if (B) your

2

--------------------------------------------------------------------------------

employment with the Company is terminated by the Company without Cause prior to
such date, or if (C) the Company has hired a permanent Chief Executive Officer
prior to such date and you have provided reasonable cooperation in transition
matters with the new Chief Executive Officer. Notwithstanding the foregoing,
100% of the shares subject to the New Stock Option will vest on January 1, 2004,
if you are still serving as Chief Operating Officer on such date.

    (iii) Once vested, these options shall be exercisable for a period of five
years from the date of grant, regardless of whether your employment with the
Company is earlier terminated. In the event that your employment with the
Company is terminated for any Cause, all unvested options shall be cancelled.

3.  SEVERANCE BENEFITS; RELEASE

    (a) Severance Benefits. If your employment with the Company is terminated by
the Company other than for Cause, or if you terminate your employment with the
Company on or after January 31, 2002, or in the event of your death or permanent
incapacity, (i) you shall receive (a) any monthly base salary that has accrued
but is unpaid as of the date of such termination, (b) any bonus to which you are
entitled to receive pursuant to Section 2(b) in connection with the Company's
prior achievement of performance objectives, and (c) any business expenses
incurred in accordance with Company policy and accrued but unreimbursed at the
time of termination, and (ii) the Company shall continue to pay your monthly
base salary of $18,750 for a period of three months after the date of
termination of your employment. In the event that (x) you terminate your
employment with the Company prior to January 31, 2002, or (y) your employment
with the Company is terminated by the Company for Cause, you or your estate
shall receive (a) any monthly base salary that has accrued but is unpaid as of
the date of such termination and (b) any bonus to which you are entitled to
receive pursuant to Section 2(b) in connection with the Company's prior
achievement of performance objectives.

    (b) Release. Upon the termination of your employment by the Company other
than for Cause, and prior to the receipt of any benefits under Section 3(a)
(except pursuant to clause (i) of the first sentence thereof), you shall execute
a Release (the "Release") in the form attached hereto as Exhibit A. Such Release
shall specifically relate to all of your rights and claims in existence at the
time of such execution. It is understood that you have a certain period to
consider whether to execute such Release, and you may revoke such Release within
seven (7) business days after execution. In the event you do not execute such
Release within the applicable period, or if you revoke such Release within the
subsequent seven (7) business day period, none of the aforesaid benefits shall
be payable under this Agreement.

    (c) Mitigation. You shall not be required to mitigate damages or the amount
of any payment provided under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by you as a result of employment by
another employer or by any retirement benefits received by you after the date of
termination of your employment with the Company.

    (d) Exclusive Severence Benefits. This Section 3 shall constitute the sole
benefits payable to you upon termination of employment, notwithstanding any
contrary Company policy, oral statement, written statement or other
communication.

4.  NON-SOLICITATION COVENANT

    You hereby agree that you shall not, during the term of this Agreement and
for 12 months after the termination of your employment, solicit or influence or
attempt to influence any client, customer or other person either directly or
indirectly, to direct his or its purchase of the Company's products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of

3

--------------------------------------------------------------------------------

the Company without the prior written consent of the Company's Board of
Directors, which it may grant or withhold in its sole discretion.

5.  GENERAL PROVISIONS

    (a) Waiver. If either party should waive any breach of any provisions of
this Agreement, it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

    (b) Complete Agreement. This Agreement, Exhibit A hereto, the Existing Stock
Option and the New Stock Option constitute the entire agreement between you and
the Company and are the complete, final, and exclusive embodiment of their
agreement with regard to this subject matter. They are entered into without
reliance on any promise or representation other than those expressly contained
herein or therein, and they cannot be modified or amended except in a writing
signed by both parties. Any and all prior agreements, understandings or
representations relating to your employment with the Company, including the
Original Agreement, are hereby terminated and cancelled in their entirety and
are of no further force or effect.

    (c) Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

    (d) Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by you and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that you may
not assign any of your duties hereunder and you may not assign any of your
rights hereunder, without the written consent of the Company, which shall not be
withheld unreasonably.

    (e) Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in San Francisco County, California through Judicial
Arbitration & Mediation Services/Endispute ("JAMS") under the then existing JAMS
arbitration rules. However, nothing in this section is intended to prevent
either patty from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. Each party in any such
arbitration shall be responsible for its own attorneys' fees, costs and
necessary disbursement; provided, however, that if one party refuses to
arbitrate and the other party seeks to comply arbitration by court order, if
such other party prevails, it shall be entitled to recover reasonable attorneys'
fees, costs and necessary disbursements. Pursuant to California Civil Code
Section 1717, each party warrants that it was represented by counsel in the
negotiation and execution of this Agreement, including the attorneys' fees
provision herein.

    (f)  Attorneys' Fees. If either party hereto brings any action to enforce
rights hereunder, each party in any such action shall be responsible for its own
attorneys' fees and costs incurred in connection with such action.

    (g) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.

4

--------------------------------------------------------------------------------

    Please indicate your acceptance of the terms of this Agreement by execution
below.

    Very truly yours,
 
 
VICINITY CORPORATION
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

Ronald Smith
Chairman of the Board of Directors
Accepted and agreed:
 
 
 
 
EXECUTIVE
 
 
 
 


--------------------------------------------------------------------------------

Tim McMullen
 
 
 
 

5

--------------------------------------------------------------------------------



Exhibit A


RELEASE
(INDIVIDUAL TERMINATION)


    Certain capitalized terms used in this Release are defined in the Executive
Employment Agreement (the "Agreement") which I have executed and of which this
Release is a part.

    I hereby confirm my obligations under any proprietary information and
inventions or similar agreement of the Company.

    I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:

    "A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor."

    I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company.

    Except as otherwise set forth in this Release, in consideration of benefits
I will receive under the Agreement, I hereby release, acquit and forever
discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys' fees, damages, indemnities and obligations
of every kind and nature in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
date I execute this Release, including but not limited to all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation, claims pursuant to any federal, state or
local law or cause, of action, including but not limited to the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended ("ADEA"); the federal Employee Retirement Income Security
Act of 1974, as amended, the federal Americans with Disabilities Act of 1990,
the California Fair Employment and Housing Act, as amended, tort law, contract
law, statutory law, common law, wrongful discharge, discrimination fraud,
defamation, emotional distress, and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify me
pursuant to the Company's indemnification obligation pursuant to agreement or
applicable law.

    I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the patties to

A–1

--------------------------------------------------------------------------------

revoke the Release; and (E) this Release shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth (8th)
day after this Release is executed by me.


 
 
     

--------------------------------------------------------------------------------

Tim McMullen
 
 
Date:
 
         

--------------------------------------------------------------------------------

A–2

--------------------------------------------------------------------------------



QuickLinks


RELEASE (INDIVIDUAL TERMINATION)
